Citation Nr: 0610947	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  94-24 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for residuals of a right 
zygomatic bone fracture with dental malocclusion, currently 
evaluated as 10 percent disabling.   
 

REPRESENTATION

Appellant represented by:	Richard A. Rhea, Esq.


ATTORNEY FOR THE BOARD

M. E. Larkin, Senior Counsel



INTRODUCTION

The veteran served on active duty from November 1958 to April 
1963.  

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a March 1994 decision of the 
RO.  In June 1999, the Board denied the claim and the veteran 
appealed that decision to the Court of Appeals for Veterans 
Claims (Court).  In a November 2000 Order, the Court granted 
a Joint Motion for Remand and remanded the claim to the 
Board. 

In September 2001, the Board remanded the claim for further 
development pursuant to the Court order. 


FINDING OF FACT

The record shows that the veteran, without good cause, failed 
to report for a scheduled VA examination necessary for a 
determination of his increased rating claim. 


CONCLUSION OF LAW

The veteran's claim for entitlement to an increased rating 
for residuals of a right zygomatic bone fracture with dental 
malocclusion is denied as a matter of law.  38 C.F.R. § 3.655 
(2005).  
   

REASONS AND BASES FOR FINDING AND CONCLUSION

In a June 1992 rating decision, the RO effectuated an earlier 
Court decision which awarded service connection for dental 
malocclusion and assigned a 10 percent rating.  In the March 
1994 rating action on appeal, the RO denied the veteran's 
claim for increase and the veteran perfected this appeal to 
the Board.  The Board remanded the case in June 1997 with 
instructions that the RO afford the veteran a VA examination.  
The veteran failed to report to two scheduled examinations.  
In June 1999, the Board denied the claim.  The November 2000 
Joint Remand noted that a September 1995 VA examination 
relied upon in the Board decision was inadequate for rating 
purposes and the case was remanded to afford the veteran an 
examination and ensure that the June 1997 remand was complied 
with.

Subsequent to the September 2001 Board remand, the veteran 
has failed to report for numerous VA examinations.  In 
responses to a February 2003 supplemental statement of the 
case (SSOC) which noted a failure to report in September 2002 
and continued the 10 percent rating, both the veteran and his 
representative argued that the veteran was unable to keep his 
appointment because of a medical condition.  

The RO scheduled for veteran for another VA examination in 
August 2004, but there is a notation in the file that the 
veteran failed to report to that examination and advised that 
he could not "come right now.  He will be seen at a later 
date if he can arrange to come in." 

VA treatment records include an August 2004 notation by a VA 
physician that the veteran had an appointment for a 
compensation and pension examination that day, but when 
questioned he denied any knowledge of needing an examination.  
The examiner made some observations about the veteran's 
increased rating claim, but the claims folder was not 
available for review and the veteran was seen for treatment 
purposes only 

In a March 2005 letter to the veteran, the RO noted the 
veteran's failure to report to four VA examinations and 
notified him that he would be scheduled for one more 
examination.  He was also notified of how he could request 
that the examination be rescheduled if it were necessary.  
The letter included the text of 38 C.F.R. § 3.655.

The record includes a July 2005 notice that the veteran 
failed to report to another VA examination.

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination and the veteran, 
without good cause, fails to report for an examination 
scheduled in conjunction with a claim for increase and 
entitlement or continued entitlement, the claim shall be 
denied.  Examples of good cause include, but are not limited 
to, illness of the veteran, or illness or death of a family 
member.  38 C.F.R. § 3.655.  

Where the record does not adequately reveal the current state 
of the claimant's disability, fulfillment of the statutory 
duty to assist requires a thorough and contemporaneous 
medical examination, particularly if there is no medical 
evidence which adequately addresses level of impairment of 
the disability since the previous examination.  Allday v. 
Brown, 7 Vet. App. 517, 526-27 (1995).  In the present case, 
the veteran has claimed that his disability is more severe 
than currently rated and the Court specifically noted that 
the only VA examination of record (September 1995) was 
inadequate for rating purposes.  An examination is clearly 
required to rate the condition, but the veteran has not 
reported to numerous scheduled examinations throughout the 
length of this appeal.  

The veteran offered an explanation for failing to appear at 
the September 2003 examination, but neither he nor his 
representative have offered any such explanation for his 
failure to cooperate and appear at the other examinations.  
The March 2005 letter from the RO explained how to offer an 
explanation if he needed to miss another examination and 
included the text of 38 C.F.R. § 3.655.

The duty to assist is not a one-way street.  If a veteran 
wishes help in developing his claim, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining putative evidence.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Under 
these circumstances, the Board has no alternative but to deny 
the veteran's claim as a matter of law.  38 C.F.R. § 3.655.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

With regard to whether VA has satisfied all duties to notify 
and assist the appellant with respect to the claim under 
38 U.S.C.A. §§ 5103, 5103A, 5107 and 38 C.F.R. § 3.159, the 
Board finds that those duties are not applicable in this 
case.  The resolution of the case is based on operation of 
law and the law is dispositive, not the underlying facts or 
development of the facts.  Manning v. Principi, 16 Vet. App. 
534 (2002).  


ORDER

Entitlement to an increased rating for residuals of a right 
zygomatic bone fracture with dental malocclusion is denied. 



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


